Title: To James Madison from H. Potter, 11 February 1809
From: Potter, H.
To: Madison, James



Dear Sir
Newbern 11th. Feby. 1809

I am just informed that Mr. Francis X Martin has been named to the President as a proper character to fill a vacancy on the bench of the Orleans Territory, and am desired to commmunicate to Our Senators in Congress such knowledge as I Possess of his Character.
He is a frenchman, as you know, but I think him a correct Lawyer & a man of honesty & integrity.  His standing at the bar has been very respectable for many years; and he is a republican.  This mere intimation of character must suffice; for my head & Pockets are full of Embargo laws.  I this moment retired from Court & am still Pressed by motions, Countermotions, & Petitions.  In very great haste I am Sincerely Yr. friend & Servt.

H. Potter

